           Case 2:20-cv-01113-KJM-DMC Document 19 Filed 07/28/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8
                                 UNITED STATES DISTRICT COURT,
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11
     NATIONAL LOAN ACQUISITIONS                         CASE NO. 20-cv-01113-KJM-DMC
12   COMPANY, an Oregon corporation,
                                                        STIPULATION TO CONTINUE HEARING
13
                   Plaintiff,                           ON DEFENDANTS’ MOTION TO
                                                        DISMISS PURSUANT TO FRCP 12(b)(6)
14
     vs.
15                                                      Date:          August 14, 2020
     JEROME W. H. NISWONGER, an                         Time:          10:00 a.m.
16
     individual, et al.                                 Judge:         Hon. Kimberly J. Mueller
                                                        Courtroom:     3
17

18                 Defendants.
19
                   Pursuant to Local Rules 230(f), 143, 144(a) of the United States District Court for
20
     the Eastern District of California, Plaintiff NATIONAL LOAN ACQUISITIONS COMPANY,
21
     an Oregon corporation, (“Plaintiff”) and Defendants JEROME W. H. NISWONGER, an
22
     individual, in his individual capacity; BRENDA NISWONGER, an individual, in her individual
23
     capacity; JEROME W. H. NISWONGER, in his capacity as Trustee of the Jerome W. H.
24
     Niswonger and Brenda Niswonger Revocable Trust dated 3-12-99; BRENDA NISWONGER, in
25
     her capacity as Trustee of the Jerome W. H. Niswonger and Brenda Niswonger Revocable Trust
26
     dated 3-12-99 (collectively "Defendants"), by and through their respective undersigned counsel,
27
     HEREBY STIPULATE that:
28
           Case 2:20-cv-01113-KJM-DMC Document 19 Filed 07/28/20 Page 2 of 2



 1   1.     A continuance of the hearing on Defendants’ Motion to Dismiss Pursuant to FRCP
 2   12(b)(6) (the “Motion”), ECF No. 10 be from August 14, 2020 to September 4, 2020, at 10:00,
 3   before the Honorable Kimberly J. Mueller (the “Continued Hearing Date”).
 4
     2.     Any Opposition to the Motion shall be filed and served not less than fourteen (14) days
 5
     preceding the Continued Hearing Date. Any Reply to the Opposition shall be filed and served
 6
     not less than seven (7) days preceding the Continued Hearing Date.
 7
     Dated: July 27, 2020                BERLINER COHEN LLP
 8

 9
                                                /s/ Joshua J. Borger (as authorized on 7/23/2020)
10                                       By: _____________________________________
                                                Joshua J. Borger, Esq. (SBN 231951)
11

12                                       Attorneys for Defendants
                                         10 Almaden Blvd., Eleventh Floor
13                                       San Jose, California 95113
                                         Telephone: (408) 286-5800
14
                                         Joshua.Borger@berliner.com
15

16   Dated: July 27, 2020                KRAFT LAW
17

18                                             /s/ Douglas H. Kraft
                                         By:_____________________________________
19                                             Douglas H. Kraft, Esq. (SBN 155127)
20
                                         Attorneys for Plaintiff
21                                       11335 Gold Express Drive, Suite 125
                                         Gold River, California 95670
22                                       Telephone: (916) 880-3040
                                         dkraft@douglaskraft.com
23
                   IT IS SO ORDERED.
24
                   This order resolves ECF No. 18.
25

26   DATED: July 27, 2020.

27

28
